UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1154


ENOVATIVE TECHNOLOGIES, LLC,

                Plaintiff - Appellee,

          v.

GABRIEL REUVEN LEOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-03956-JKB)


Submitted:   July 28, 2015                 Decided:   August 14, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gabriel Reuven Leor, Appellant Pro Se.     Lori Vaughn Ebersohl,
APATOFF PETERS EBERSOHL, Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Enovative    Technologies,       LLC      (“Enovative”),           filed    a    civil

complaint against Gabriel Reuven Leor (“Leor”), the former Chief

Executive Officer (“CEO”) of Enovative, alleging that he was

engaged in conduct purposely designed to economically damage and

irreparably harm his former employer by hijacking websites used

by Enovative.         The district court granted Enovative’s motions

for a temporary restraining order and a preliminary injunction

in   the    action    below.      Leor     appeals         from      those    two   orders,

raising numerous issues.

      The    issues    Leor    raises      on    appeal        are    whether:      (1)    the

district     court    had     diversity     jurisdiction;            (2)     Virginia      law

permits a suit by a limited liability company against its former

chief executive officer in federal court; (3) the employment

agreement relied on by Enovative permits litigation in federal

court in Baltimore; (4) a federal court can order an owner of a

website     to   relinquish       ownership           in   a    preliminary         hearing;

(5) the     district    court     had      personal          jurisdiction      to       effect

service     of   process    via   email      to       Leor     in    Thailand;      (6)   the

district court could grant injunctive relief when money damages

were available; (7) the district court properly ordered fines

and attorney’s fees on preliminary motions; (8) the district

court improperly handled Leor’s motion to dismiss because the

court      decided    the     issue   on        the    basis        of   subject        matter

                                            2
jurisdiction before Enovative had filed a response to Leor’s

motion to dismiss; (9) Enovative could rely on extracts of a

transcript         that     Leor    did    not       have;      (10)       the    district     court

properly          overruled       Leor’s       objections           during       the   evidentiary

hearings; and (11) the district court erred by denying Leor, who

was proceeding pro se, permission to file electronically.

     The record does not contain a transcript of court hearings

conducted on February 12 and 13, 2015.                                An appellant has the

burden of including in the record on appeal a transcript of all

parts    of       the   proceedings            material        to    the     issues     raised   on

appeal.        Fed. R. App. P. 10(b)(1); 4th Cir. R. 10(c)(1).                                   An

appellant proceeding on appeal in forma pauperis is entitled to

transcripts at government expense only in certain circumstances

not applicable here.                28 U.S.C. § 753(f) (2012).                     By failing to

produce       a     transcript       or    to     qualify           for    the     production    of

transcripts at government expense, Leor has thus waived review

of the issues on appeal that depend upon the transcript to show

error.     See generally Fed. R. App. P. 10(b)(2); Keller v. Prince

George’s Cnty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).                                       Because

Leor fails to provide this court with the transcripts of the

hearings       conducted       on    February            12   and    13,     2015,     his    claims

raised    in       issues    1,     3,    4,    8,       9,   and    10    cannot      be   properly

addressed.          Thus, by failing to submit to the court the above

transcripts, Leor has waived appellate review of these issues.

                                                     3
       We address Leor’s remaining issues in turn.                           In issue 2

Leor, relying on Va. Code Ann. § 13.1-1021.1, 1024(J), argues

that there was no diversity between the parties because he was

the CEO of a Virginia limited liability company (“LLC”) and thus

all parties were from Virginia.                 This court reviews a district

court’s factual findings with respect to jurisdiction for clear

error.      See Sligh v. Doe, 596 F.2d 1169, 1171 & 1171 n.9 (4th

Cir. 1979) (reviewing district court’s finding of jurisdictional

fact that parties had diversity of citizenship under the clearly

erroneous standard of review and describing the applicability of

such standard as plain).            Our review of the Virginia law reveals

no reversible error by the district court.                       Moreover, Leor has

arguably waived this issue, by failing to provide the relevant

transcripts, because the district court previously rejected his

jurisdictional arguments in its February 19, 2015 order.                              The

February 19 order specifically denied Leor’s motion to dismiss

for lack of jurisdiction relying on “the reasons stated in open

court on February 12.”          (E.R. 360).

       In   issue   5   Leor,    who      lives    in   Thailand,       questions     the

court’s personal jurisdiction over him via email.                        As applied to

this   case,   Fed.     R.   Civ.    P.     4(f)(3)     allows    for    service     upon

individuals in a foreign country by other means not prohibited

by   international      agreement      as    may   be    directed       by   the   court.

Rule 4(f) does not denote any hierarchy or preference for one

                                            4
method of service over another.                       Rio Props., Inc. v. Rio Int’l

Interlink,     284      F.3d       1007,    1015      (9th    Cir.     2002).        The   only

limitations on Rule 4(f)(3) are that the means of service must

be   directed      by    the       court        and    must     not    be    prohibited      by

international agreement.                  Id.        “Service of process under Rule

4(f)(3) is neither a ‘last resort’ nor ‘extraordinary relief.’

It is merely one means among several which enables service of

process on an international defendant.”                         Id. (internal citation

omitted).

     A court is afforded wide discretion in ordering service of

process under Rule 4(f)(3), which “provides the Court with . . .

flexibility and discretion . . . empowering courts to fit the

manner of service utilized to the facts and circumstances of the

particular case.”         In re Int’l Telemedia Assocs., Inc., 245 B.R.

713, 719 (Bankr. N.D. Ga. 2000) (granting Rule 4(f)(3) motion

approving service to defendant’s last-known email address).                                  In

order to fulfill due process requirements under Rule 4(f)(3), a

court   must     approve       a    method       of    service    that       is    “reasonably

calculated       under    all       the     circumstances”            to    give    notice   to

defendant.       Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.

306, 314 (1950).

     In    its     December         24     order,      the    district       court    granted

Enovative permission to serve Leor by electronic mail under Rule

4(f)(3),       finding         that:       the        service     complied          with     the

                                                 5
constitutional        and       due      process      notice        requirements        under

Mullane; Leor had left the United States and moved to Thailand;

Enovative    had     searched         diligently,           yet     unsuccessfully,       for

Leor’s     mailing        address;        and       that    Leor      had     exhibited     a

willingness to communicate with Enovative by electronic mail.

(E.R.    167-68).         The   court     found      that     alternative      service     by

electronic     mail       was      not     prohibited         by     any    international

agreement,    including          Thailand,          and    thus     granted    Enovative’s

motion for alternative service.                     (E.R. 168).        We find no abuse

in   the     district        court’s       finding          that     it     had    personal

jurisdiction over Leor via email.                    See Rule 4(f)(3); In re Int’l

Telemedia Assocs., Inc., 245 B.R. at 719.

     In     issue     6     Leor      asserts        that    injunctive        relief     was

unnecessary because all the relief in the complaint could be

quantified with damages.                 We find no reversible error in the

district court’s decision to grant a preliminary injunction.                               E.

Tenn. Natural Gas Co. v. Sage, 361 F.3d 808, 828 (4th Cir. 2004)

(noting that factual determinations are reviewed for clear error

and legal conclusions de novo).                       At the time that Enovative

moved for preliminary injunctive relief, Leor was in a position

to further damage its reputation vis-à-vis its customers and to

further interfere with its business relationships because he had

hijacked    two     of    the    websites       the       company    used     to   sell   its

products.

                                                6
       For issue 7 Leor argues that this court disfavors attorney

fees in a preliminary hearing, questions the accuracy of the

$1,000 per day fine, and why the fines are paid to the United

States.       This claim is arguably waived due to Leor’s failure to

provide transcripts of the February 12 and 13 hearings because

the     court       granted    Enovative’s        motion    for     sanctions,      civil

contempt, attorney’s fees, and costs for “reasons discussed in

open court.”           (E.R. 361).      See Fed. R. App. P. 10(b)(2); 4th

Cir.    R.    10(c)(1).         Moreover,    the    district       court    applied    the

correct law, relying on In re Gen. Motors Corp., 61 F.3d 256,

258 (4th Cir. 1995), and found it had the authority to impose

sanctions for civil contempt to coerce Leor’s obedience with

that order and to compensate Enovative for losses because of

Leor’s       failure    to    follow   the   court’s       rulings.        (E.R.    361).

Also,    the    Supreme        Court   has   allowed       daily    fines    to    coerce

litigants       into    compliance.          See     generally       Int’l    Union     v.

Bagwell, 512 U.S. 821, 829 (1994).                  Thus, this claim also lacks

merit.

       In issue 11 Leor alleges that the district court erred by

denying him permission to file electronically.                       Leor has failed,

however,       to    show     entitlement    to    file    electronically         in   the

district court and therefore has shown no reversible error on

appeal.       Thus, this claim fails.



                                             7
     Accordingly,   while     we    grant   leave    to   proceed     in   forma

pauperis, we affirm for the above reasons and for those stated

by the district court.      Enovative Techs., LLC v. Leor, No. 1:14-

cv-03956-JKB (D. Md. Dec. 18, 2014 & Jan. 6, 2015).                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the    materials      before   this    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      8